Citation Nr: 1714269	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for squamous cell carcinoma, right base of the tongue, rated 100 percent disabling from May 6, 2010, noncompensable from August 1, 2010, and 10 percent disabling since August 11, 2011.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to asbestos.

3.  Entitlement to service connection for testicle cancer, to include as due to exposure to asbestos.

4.  Entitlement to service connection for renal cancer, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to September 1961.

These matters come before the Board of Veterans' Appeals (Board) from September 2010, April 2013, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Regarding the claim for an increased rating, in a July 2016 rating decision, the rating for squamous cell carcinoma was increased to 100 percent, effective May 6, 2010, then assigned a noncompensable rating, effective August 1, 2010, and a 10 percent rating, effective August 11, 2011.  As higher ratings remain possible during the periods on appeal, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge at the RO in St. Petersburg.  A transcript of that proceeding is of record.

As a final preliminary matter, the Board notes that the matter of the Veteran's entitlement to service connection for periodontitis was raised during the January 2017 Board hearing.  Because, however, this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016).  See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for renal, testicle and thyroid cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from May 6, 2010, until August 1, 2010, the Veteran in receipt of the schedular maximum rating for squamous cell carcinoma.

2.  For the period from August 1, 2010, forward, there was no recurrence or meatitis of squamous cell carcinoma and not already service-connected residuals included dry mouth and partial loss of taste.


CONCLUSION OF LAW

For the period from August 1, 2010, the criteria for a 10 percent rating, and no higher, for squamous cell carcinoma, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97, 4.114, Diagnostic Codes (DCs) 6276, 6516, 7343-8207 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding the claim for an increased initial rating, service connection was granted, thereby rendering 38 U.S.C.A. § 5103(a) notice moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records, and reports identified by the Veteran have also been obtained.

The Veteran has been afforded multiple VA examinations to determine the severity of his service-connected squamous cell carcinoma.  The Board finds those VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and documented relevant symptomatology that are responsive to the rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).


Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also consider whether separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged rating may also be appropriate when adjudicating claims for increased ratings for already service-connected disabilities).

The Veteran's squamous cell carcinoma is rated under DC 7343-8207.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Under DC 7343, a 100 percent rating is prescribed for malignant neoplasms of the digestive system, exclusive of skin growths.  38 C.F.R. § 4.114, DC 7343 (2016).  A rating of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  38 C.F.R. § 4.114, Diagnostic Code 7343, Note (2009).  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Id.  If there has been no local recurrence or metastasis, rate on residuals.  Id.

Under DC 8207, a 10 percent rating is warranted for incomplete, moderate paralysis of the seventh (facial) cranial nerve.  A 20 percent rating is warranted for incomplete, severe paralysis of the seventh (facial) cranial nerve.  A 30 percent rating is warranted for complete paralysis of the seventh (facial) cranial nerve.

Initially, the Board notes that the Veteran has been awarded service connection for right upper extremity radiculopathy, hypothyroidism, right shoulder rotator cuff tear and acromioclavicular joint osteoarthritis, cervical spine degenerative joint disease, dysphagia, and scarring status post repair of macular hole of the left eye.  All of those disabilities were awarded service connection as secondary to service-connected squamous cell carcinoma.  The Veteran has not disagreed with the ratings assigned for those disabilities.  Symptomatology related to those already service-connected disabilities will not be used to consider the propriety of an increased initial rating for squamous cell carcinoma.

Turning to the evidence of record, treatment records indicate that the Veteran was diagnosed with squamous cell carcinoma in 2009 and was treated with chemotherapy and radiation, which was to end around December 2009.  Treatment records do not indicate any local metastases or recurrences of squamous cell carcinoma following chemotherapy and radiation treatment. 

The Veteran was afforded a VA examination in November 2012.  There, it was noted that the Veteran was not undergoing treatment for malignant neoplasm, but was undergoing watchful waiting.

At a VA examination in February 2013, the Veteran noted hypothyroid, dryness of the mouth as residuals of his squamous cell carcinoma. 

The Veteran was afforded a VA examination in June 2016 (Loss of Sense of Smell and/or Taste DBQ).  Hypogeusia was noted, as was difficulty swallowing.  No loss of sense of smell was noted.  Only partial loss of sense of taste was noted.  The same examiner completed a Sinusitis/Rhinitis DBQ.  There, the Veteran reported symptoms of dry mouth, loss of taste, paresthesias of the right arm, right neck cramps, hypothyroidism, shifting of the jaw and periodontal problems following treatment of his cancer.  The examiner stated that squamous cell carcinoma was in remission.

At his Board hearing, the Veteran testified regarding his squamous cell carcinoma.  He reported 20 to 37 rounds of chemotherapy and radiation following his diagnosis.  The Veteran reported dry mouth and having no taste buds as a result of the radiation therapy.  The Veteran reported a complete loss of taste.  The Veteran also reported difficulty swallowing.  

The Veteran was again afforded a VA examination in February 2017.  The examiner noted dry mouth and difficulty swallowing associated with squamous cell carcinoma and no further surgeries after radiation treatments were concluded in 2010.  Testing of the cranial nerves was normal.  Indeed, the Veteran only reported ongoing loss of taste.  Clinical evaluation showed partial loss of taste.  Dry oral and pharyngeal mucosa was noted.  

Regarding the initial period, which ran from May 6, 2010, until August 1, 2010, a total 100 percent evaluation was in effect.  This is the schedular maximum under DC 7343.  The Veteran has not disagreed with the total schedular rating in effect during this period and as higher ratings are not possible during this period, the Board will not further address the propriety of a higher rating from May 6, 2010, until August 1, 2010.

The evidence, as discussed above, indicates that the Veteran ceased undergoing radiation and chemotherapy around December 2009.  The evidence further indicates that following that course of treatment, the Veteran has not experienced any recurrence of his squamous cell carcinoma.  DC 7343 directs that if there is no such recurrence or metastasis, the disability should be rated based on any residuals.

From August 1, 2010, forward, the evidence shows that the Veteran's residuals consisted of dry mouth and loss of taste.  Under DC 8207, a 10 percent rating is warranted for incomplete, moderate paralysis of the seventh (facial) cranial nerve.  While the Veteran does not have incomplete, moderate paralysis of the seventh (facial) cranial nerve, other relevant DCs would provide for a 10 percent rating.  To that end, a complete loss of taste warrants a 10 percent rating under DC 6276.  However, clinical testing has shown that the Veteran only experiences a partial, not complete, loss of taste.  Indeed, the Veteran has reported being able to taste salt.  Under DC 6516, a 10 percent rating is warranted where there is hoarseness, with inflammation of cords or mucous membrane and a 30 percent rating is warranted where there is hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  To that end, the Veteran experiences extreme dryness of the mouth and dry oral and pharyngeal mucosa was noted on VA examination.  Such, would warrant a 10 percent rating throughout the period on appeal under DC 6516.  However, the criteria for 30 percent under DC 6516 are not met as there is no evidence of any thickening of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.  As such, the Board concludes that a 10 percent rating, and no higher, is warranted for the Veteran's squamous cell carcinoma for the period from August 1, 2010, forward.

The Board again stresses that the Veteran is service-connected for a host of disabilities secondary to his service-connected squamous cell carcinoma.  Indeed, service connection is in effect for right upper extremity radiculopathy, hypothyroidism, right shoulder rotator cuff tear and acromioclavicular joint osteoarthritis, cervical spine degenerative joint disease, dysphagia, and scarring status post repair of macular hole of the left eye.  The Veteran has not disagreed with the evaluations assigned for those disabilities and, as such, the Board has only considered the other residuals of squamous cell carcinoma which are not already service-connected.

The record does not establish that the rating criteria are inadequate for rating the Veteran's squamous cell carcinoma.  Specifically, the rating criteria provide that residuals of malignant neoplasms are to be rated pursuant any residual.  The Board has considered the residuals of squamous cell carcinoma-namely loss of taste and dry mouth-under other applicable diagnostic codes.  In sum, the schedular criteria contemplate a wide variety of symptoms relating to those disabilities, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66  (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this instance, there is no indication that the symptomatology associated with squamous cell carcinoma-namely partial loss of taste and dry mouth-render the Veteran unemployable.  As such, the issue of a TDIU is not raised by the record and it will not be further addressed.


ORDER

From August 1, 2010, forward, a 10 percent rating, and no higher, for squamous cell carcinoma is granted, 



REMAND

Regarding the remaining claims for service connection, remand is warranted to afford the Veteran a VA examination.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

At his Board hearing, the Veteran testified that he has been told by medical professionals that his cancers are the result of his exposure to asbestos and diesel fuels in service.  See Board Hearing Transcript at 23-24.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any testicle, renal or prostate cancer.  Under McLendon, given the above evidence, VA's duty to provide an examination to determine the nature and etiology of any prostate, renal and testicle cancer, is triggered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any testicle cancer, prostate cancer, and renal cancer.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examination the Veteran, the examiner should respond to the following:

(a) Does the Veteran have any testicle cancer, prostate cancer, and or renal cancer?

(b) For any cancer diagnosed, it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorders are related to the Veteran's active military service, to include his exposure to diesel fuels and/or conceded exposure to asbestos therein?

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


